Exhibit 12.1 Summit Hotel Properties, Inc Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in Thousands) Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) Year Ended 12/31/12 For the Period 2/14/11 through 12/31/11 For the Period 1/1/11 through 2/13/11 Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/08 Earnings Pre-tax income (loss) from continuing operations $ ) $ ) $ ) $ ) $ ) $ Interest expense Amortization of financing costs Amortization of capitalized interest 75 Total Earnings $ $ $ ) $ $ $ Fixed Charges Interest expense $ Capitalized interest 53 - - - Amortization of financing costs Total Fixed Charges $ Preferred Dividends $ $ - Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends ) For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $22.5 million and the total amount of earnings was approximately $13.6 million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $8.9 million. For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $15.1 million and the total amount of earnings was approximately $7.9 million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $7.2 million. For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $4.6 million and the total amount of earnings was approximately $(.8) million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $5.4 million. For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $26.7 million and the total amount of earnings was approximately $6.5 million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $20.2 million. For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $22.2 million and the total amount of earnings was approximately $2.1 million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $20.1 million. For this period, earnings were less than fixed charges and preferred stock dividends.The total amount of fixed charges and preferred stock dividends for this periodwas approximately $21.5 million and the total amount of earnings was approximately $20.9 million.The amount of the deficiency, or the amount of fixed charges and preferred stock dividends in excess of earnings, was approximately $.6 million.
